Citation Nr: 1419588	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-03 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a left shoulder disability 

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a right shoulder disability.  

7.  Propriety of the severance of service connection for tinnitus.  

8.  Propriety of the severance of head trauma, severe head injuries whiplash and benign paroxysmal positional vertigo, to include the issue of whether a separate evaluation is warranted.

9.  Entitlement to service connection for a left elbow disability.

10.  Entitlement to service connection for a right elbow disability.

11.  Entitlement to service connection for a right knee disability.

12.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.W. 


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1961 to August 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee in December 2008, October 2009, November 2009, January 2010, and November 2010. 

In April 2013, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The Veteran's entire claims file, to include the portions contained in the electronic "Virtual VA" system and Veterans Benefits Management System (VBMS), has been reviewed.

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The RO certified the issue of entitlement to a separate rating for benign paroxysmal positional vertigo.  A review of the record reflects that the December 2007 rating decision granted tinnitus (also claimed as head trauma, severe head injuries whiplash and benign paroxysmal positional vertigo).  In other words, the RO implicitly granted service connection for this condition.  As will be discussed in detail below, the RO subsequently followed procedures to sever the issues.  The September 2012 Statement of the Case indicated a separate evaluation was not warranted as the condition was a result of motor vehicle accident that was due to misconduct.  In other words, a separate evaluation was not warranted because service connection itself was not warranted and had effectively been severed.  Accordingly, the Board has recharacterized the claim to properly reflect the laws and regulations involved.  

The issues of entitlement to service connection for: bilateral knee disabilities, bilateral shoulder disabilities, bilateral hip disabilities, and a left elbow disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A rating decision dated December 2008 granted service connection for tinnitus.

2. The RO proposed severance of service connection for tinnitus in October 2009 and severance of service connection for tinnitus was made in a January 2010 rating decision, effective April 1, 2010.

3. The grant of service connection for tinnitus was not clearly and unmistakably erroneous.

4. The grant of service connection for head trauma, severe head injuries whiplash and benign paroxysmal positional vertigo was clearly and unmistakably erroneous.

5.  In a June 2005 rating decision, the RO denied the Veteran's claims of service connection for: a left knee disorder, a right shoulder disorder, and a left shoulder disorder.  This decision was not appealed within one year.  

6. The evidence received since the June 2005 rating decision as to the issues of service connection for a left knee disorder, a right shoulder disorder, and a left shoulder disorder is relevant and not cumulative of facts previously considered.


CONCLUSIONS OF LAW

1.  The severance of the award of service connection for tinnitus was improper.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.303 (2013).

2. The severance of the award of service connection for head trauma, severe head injuries whiplash and benign paroxysmal positional vertigo was proper.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.303 (2013).

3.  The June 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2013).

4. New and material evidence having been received; the claims for service connection for a left knee disorder, a right shoulder disorder, and a left shoulder disorder are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, the Veteran's claims. 

Propriety of Severance of Service Connection for Tinnitus 

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met. Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994).  As the Board concludes that severance was not appropriate on substantive grounds, any error in following severance procedure is moot. 

When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons. The claimant will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 U.S.C.A. §§ 5109A, 5112(b)(6); 38 C.F.R. § 3.105(d). 

Concerning the severance of service connection for tinnitus (also claimed as head trauma, severe head injuries whiplash and benign paroxysmal positional vertigo), the RO sent the Veteran a letter in August 2005 which enclosed a rating decision dated in October 2009 proposing severance of service connection.  The October 2009 letter advised the Veteran of his rights in regards to this severance, including the right to request a hearing and his right to submit additional evidence within 60 days and the right to request a hearing within 30 days.  The Veteran subsequently received a rating decision dated in January 2010 implementing the severance of service connection, effective April 1, 2010.  Given the above procedural history, the Board finds the RO followed the requirements of notifying the Veteran of the proposed severance and advising him of his rights with regards to the severance. 

Having found the RO followed the proper procedural safeguards prior to severing service connection; the next question is whether the severance was proper.  In this regard, service connection will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous. 38 C.F.R. § 3.105(d).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993). To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  Stallworth, 20 Vet. App. 482

The same standards apply in a determination of CUE in a prior decision and a determination as to whether a decision granting service connection was the product of CUE for the purpose of severing service connection; however, for the latter case the reviewable evidence is not limited to that which was before the RO at the time of the challenged rating decision. See Daniels v. Gober, 10 Vet. App. 474, 480 (1997). see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, VA regulations provide that a change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous. 38 C.F.R. § 3.105(d). The severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence establishes that service connection is clearly erroneous.  Stallworth, 20 Vet. App. at 488. 

The RO determined that the evidence of record established that the Veteran's service-connected tinnitus and head trauma, severe head injuries whiplash and benign paroxysmal positional vertigo were incurred during a time that the Veteran was determined to be not in the line of duty.  This determination was based upon an August 2006 VA medical opinion that the Veteran's tinnitus was most likely due to a truck incident that occurred while he was in the military in Germany and a June 2005 Administrative Decision that determined that injuries sustained by the Veteran on May 10, 1963 were not incurred in the line of duty.  The September 2012 Statement of the Case explained that the VA examination indicated the vertigo was at least as likely as not due to the motor vehicle accident in 1963 that was due to misconduct and not in the line of duty.

Tinnitus

The Board finds that the evidence does not establish that service connection for tinnitus is clearly and unmistakably erroneous.  Rather, the evidence as a whole suggests that service connection is warranted, albeit on another basis.  In August 2008, the RO received a letter from the Veteran that stated "I have suffered all of my life with ringing in my ears caused from exposure to qualifying and field exercises with an M1Grand rifle, an M-14 rifle, and a 3.5 Rocket Launcher without proper ear protection, which causes tinnitus."  During his April 2013, hearing the Veteran indicated that he routinely performed guard duty in addition to his duties as a telephone lineman.  The Veteran stated that he was required to practice firing these weapons on a routine basis at a firing range without hearing protection.  The Veteran also indicted that he would occasionally be near firing tanks, while he performed his duties as a telephone lineman.  At his hearing, these statements were supported by fellow soldier, K.W. 

The Board notes that other evaluations of record indicate that the Veteran's tinnitus may be due to some cause other than the May 1963 vehicle accident.  In January 1971, the Veteran was evaluated by a private facility in Tennessee regarding the etiology of his tinnitus.  While the Veteran indicated at that time his tinnitus was the result (at least in part) of a truck accident, the physician reported that the cause of the tinnitus was undetermined, despite being "worked-up in detail."  VA treatment records include a November 2005 record that notes a history of bilateral tinnitus since serving in the military.  This record did not specify whether the tinnitus was from the motor vehicle accident or noise exposure.  During his July 2009 VA examination regarding his vertigo, the examiner stated that his current testing could not provide an etiology regarding the Veteran's tinnitus despite detailed discussion of the May 1963 accident.  

Additionally, the Board recognizes that tinnitus has been determined to be a disability that is capable of lay diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran has stated that his tinnitus began before the May 1963 incident due to other military activities.  The Veteran's credibility with regard to this issue is bolstered by his August 2008 statements regarding the other causes of his tinnitus, which were made prior to the RO's proposal to severe service connection in October 2009.  

In severance of service connection, service connection must be clearly erroneous.  The Board finds that based upon the evidence of record that reasonable minds could differ in their determination of the cause of the Veteran's tinnitus.  The Board notes that the Veteran has diagnosed his tinnitus due to another cause and that two physicians determined that they could not provide an etiology regarding the Veteran's condition despite discussing the events of the May 1963 accident.  As such, the Government's burden that the results would be manifestly different but for the error has not been met.  The Board concludes that severance of service connection for tinnitus was improper.  Restoration of service connection for tinnitus is warranted.  38 C.F.R. § 3.105(d).

Head trauma, severe head injuries whiplash 
and benign paroxysmal positional vertigo

The Board finds that the evidence does establish that service connection for head trauma, severe head injuries whiplash and benign paroxysmal positional vertigo is clearly and unmistakably erroneous.  

Unlike the claim for tinnitus, the evidence fails to establish that head trauma, severe head injuries whiplash and benign paroxysmal positional vertigo was caused or aggravated by service that was not due to misconduct.  

The evidence clearly establishes a current disability.  There is also evidence of a motor vehicle accident in service and the July 2009 linked the current disability to the 1963 accident.  A June 2006 administrative decision however determined that the injuries sustained in the May 1963 motor vehicle accident were not incurred in the line of duty as the Veteran took the vehicle without permission and was absent without authority at the time of the accident.  The June 2006 administrative decision noted there was a document reflecting the Veteran received special court martial and was charged with Article 121 and Article 86 for wrongfully appropriating a motor vehicle without proper authority and being absent from his place of duty.  The Veteran submitted lay statements asserting that the sergeant requested the Veteran take the vehicle to pick up another missing service member.  These statements, while competent and credible, are outweighed by the DA Form 26 of record indicating that the Veteran wrongfully appropriated the motor vehicle.  

The regulations are clear that no compensation shall be paid if a disability is not incurred in the line of duty or is the result of the Veteran's own willful misconduct, including the abuse of alcohol or drugs. 38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. § 3.1(m), 3.1 (n), 3.301.  

There is no other evidence otherwise linking the head trauma, severe head injuries whiplash and benign paroxysmal positional vertigo to another event or incident of service.  In fact, the Veteran testified that the dizziness was a result of the truck accident.  In a June 2010 statement the Veteran distinguished the tinnitus that he had since basic training and specifically indicated his dizziness was not a result of the tinnitus.  Therefore, as there is no evidence suggesting the head trauma, severe head injuries whiplash and benign paroxysmal positional vertigo were caused or aggravated by service, the prior grant of service connection constituted clear and unmistakable error.  Accordingly, the severance of service connection for head trauma, severe head injuries whiplash and benign paroxysmal positional vertigo and the denial of a separate evaluation for this condition, was proper.

New and Material Evidence for Service Connection  

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.

The Veteran in this case was initially denied service connection for a left knee disorder, a right shoulder disorder, and a left shoulder disorder in June 2005 rating decision.  The RO explained that there was no record of any injuries in service to relate to these disabilities, and as such there was no basis on which to associate the Veteran's conditions to service.  This rating decision further indicated that there was no current diagnosis of the left shoulder or the left knee.  No appeal was perfected, and the decision was final a year after notification to the Veteran. 

The Veteran has alleged that new and material evidence exists and has requested that these claims be reopened.  Records received subsequent to the June 2005 rating decision include an April 2010 private record documenting degenerative joint disease of the left knee and an April 1998 private record documenting a rotator cuff tear of the left shoulder.  Furthermore, the Board notes that the Veteran provided testimony at an April 2013 videoconference hearing regarding heavy lifting and physical labor required in service that put strain on the Veteran's knees and shoulders.  

As noted above, new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The evidence received since the June 2005 rating decision relates to the presence of a current left knee and left shoulder disability and an event, the physical labor requiring heavy lifting, during service.  Thus, presumed credible, the additional evidence relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  Accordingly, the Board finds that the claims for service connection for a left knee, left shoulder and right shoulder disabilities are reopened.

The Veteran's Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

The Veteran's claim for restoration of service connection for tinnitus has been found to be warranted and the claims to re-open for entitlement to service connection have been granted.  As such, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the severance of service connection for head trauma, severe head injuries whiplash and benign paroxysmal positional vertigo, the RO complied with the procedures of 38 C.F.R. § 3.105 as outlined above.  Additionally, the VA obtained service treatment records, service personnel records, VA treatment records, private treatment records and VA examinations.  The Veteran submitted additional VA records, private records and lay statements in support of his claims.   

Additionally, the Veteran provided testimony at an April 2013 Board hearing.  The undersigned Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of his claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Severance of service connection for tinnitus is improper.  Restoration of service connection for tinnitus, effective April 1, 2010, is granted.

Severance of service connection for head trauma, severe head injuries whiplash and benign paroxysmal positional vertigo, was proper and a separate evaluation is not warranted.

New and material evidence having been received; the claim for entitlement to service connection for a left knee disorder is reopened.

New and material evidence having been received; the claim for entitlement to service connection for a right shoulder disorder is reopened.

New and material evidence having been received; the claim for entitlement to service connection for a left shoulder disorder is reopened.


REMAND

While the Veteran's claims for service connection for a left knee disorder, a right shoulder disorder, and a left shoulder disorder have been reopened, the Board finds that the evidence of record is not sufficient to adjudicate these issues on appeal.  The Veteran contends that during his time in the military he was required to undertake heavy lifting and physical labor, which included lifting 150 lb. reels of cable on and off a truck.  He stated that four to five hundred such spools would be moved during military exercises.  He contends that this physical activity, as well as, repeatedly climbing up and down telephone poles has caused degenerative joint disease throughout his body.

However, no medical opinion linking the Veteran's degenerative joint disease has been provided and no VA medical examination has been provided.  Therefore, the Board finds that a VA medical examination is warranted to determine whether there is a nexus between any current disability of the Veteran's bilateral shoulders, bilateral knees, bilateral hips, and left elbow and his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board does note that the Veteran has indicated throughout his claim that his right elbow disability is more severe than any left elbow disability he may have.  The statement attached the Veteran's February 2011 VA Form 9 indicates that he disagrees with the RO's decision to deny his claim for a right elbow disability.  Despite this disagreement, the Veteran has not been issued a statement of the case regarding his claim for service connection for a right elbow disability.  As such, the Board is required to remand the case for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for the purposes of determining the existence and etiology of any condition of the bilateral shoulders, to include: degenerative joint disease and a left rotator cuff tear.  The examiner must review the claim file and should note that review in the report.  

Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any shoulder condition found is related to the Veteran's service in any way.  The examiner must comment upon the lay history of physical labor including heavy lifting and climbing telephone poles during service.  If any shoulder disorder found is attributable to factors unrelated to the Veteran's service, to include the May 10, 1963 motor vehicle accident the examiner should specifically so state.  

A complete rationale for the opinion must be provided.

2. Schedule the Veteran for a VA examination for the purposes of determining the existence and etiology of any condition of the bilateral hips, to include: degenerative joint disease.  The examiner must review the claim file and should note that review in the report.  

Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any hip condition found is related to the Veteran's service in any way.  The examiner must comment upon the lay history of physical labor including heavy lifting and climbing telephone poles during service.  If any hip disorder found is attributable to factors unrelated to the Veteran's service, to include the May 10, 1963 motor vehicle accident the examiner should specifically so state.  

A complete rationale for the opinion must be provided.

3. Schedule the Veteran for a VA examination for the purposes of determining the existence and etiology of any condition of the bilateral knees, to include: degenerative joint disease and chondromalacia.  The examiner must review the claim file and should note that review in the report.  

Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any knee condition found is related to the Veteran's service in any way.  The examiner must comment upon the lay history of physical labor including heavy lifting and climbing telephone poles during service.  If any knee disorder found is attributable to factors unrelated to the Veteran's service, to include the May 10, 1963 motor vehicle accident the examiner should specifically so state.  

A complete rationale for the opinion must be provided.

4. Schedule the Veteran for a VA examination for the purposes of determining the existence and etiology of any condition of the left elbow, to include: degenerative joint disease.  The examiner must review the claim file and should note that review in the report.  

Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any left elbow condition found is related to the Veteran's service in any way.  The examiner must comment upon the lay history of physical labor including heavy lifting and climbing telephone poles during service.  If any left elbow disorder found is attributable to factors unrelated to the Veteran's service, to include the May 10, 1963 motor vehicle accident the examiner should specifically so state.  

A complete rationale for the opinion must be provided.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

6. Finally, issue an SOC to the Veteran and representative addressing the issue of entitlement to service connection for a right elbow disability.  The Veteran and representative should be advised of the time limit in which to file a Substantive Appeal.  Then, if the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


